Citation Nr: 0704521	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to an effective date earlier than January 2, 
2002 for the grant of service connection for recurrent left 
shoulder dislocation with loss of motion and muscle wasting 
of the deltoid.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1989 to March 
1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada.

The instant issues were remanded for additional development 
in May 2006.


FINDINGS OF FACT

1.  For the period prior to September 27, 2005, the veteran's 
PTSD was manifested by occupational and social impairment due 
to sleep disturbance, suspiciousness, isolation, 
irritability, and depression.  

2.  For the period beginning September 27, 2005, the 
veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, due to isolation, 
suspiciousness, sleep disturbance, re-experiencing, 
avoidance, and hyperarousal.

2.  A claim of entitlement to service connection for a left 
shoulder disability was first received on May 19, 2000.


CONCLUSIONS OF LAW

1.  For the period prior to September 27, 2005, the criteria 
for a rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 
4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 (2006).

2.  For the period beginning September 27, 2005, the criteria 
for entitlement to a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2006).

3.  The criteria for an effective date of May 19, 2000, for 
the grant of service connection for recurrent left shoulder 
dislocation with loss of motion and muscle wasting of the 
deltoid have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's formal claim was received 
in January 2002, after the enactment of the VCAA.  A letter 
dated in April 2002, prior to the initial adjudication of the 
veteran's claim, discussed the evidence necessary to 
establish entitlement to service connection.  It asked the 
veteran to submit or identify evidence in support of his 
claim.

Service Connection for the veteran's left shoulder disability 
was granted in December 2002.  The veteran disagreed with the 
effective date assigned for the grant of service connection.

A January 2004 letter discussed the evidence necessary to 
establish entitlement to service connection for PTSD.  It 
indicated the evidence that had been received and told the 
veteran how VA would assist him in obtaining additional 
evidence.

Service Connection for PTSD was granted in December 2004.  
The veteran disagreed with the evaluation assigned.

In a June 2006 letter, the RO explained the evidence 
necessary to support a higher evaluation for PTSD and to 
establish an earlier effective date for the grant of service 
connection for the left shoulder disability.  The letter 
explained how VA determines an effective date and a 
disability rating.   The evidence of record was listed.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
indicated in a July 2006 statement that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.


Evaluation of PTSD

A June 2000 VA mental health clinic note indicates that the 
veteran reported that since leaving the Air Force, he had 
worked in 13 jobs.  The diagnosis was rule out dysthymic 
disorder.

A VA examination was conducted in October 2003.  On review of 
the claims folder, the examiner noted that the veteran had 
been treated for depression while in the military, including 
hospitalization in 1994.  The veteran reported that he had 
trouble in crowds and confined spaces with strangers.  He 
noted that he had a hard time holding down permanent work and 
that he did not trust people.  He indicated that he had sleep 
disturbances and that he got five or six hours of sleep per 
night.  He stated that he had been married twice and 
divorced.  The examiner noted that the veteran was currently 
working for a home builder, and that he worked five or six 
days a week.  The veteran reported that he did not like going 
to movies or restaurants and that he limited his social 
interaction with others.  On mental status examination, there 
was no impairment of thought process or communication.  There 
were no delusions or hallucinations.  The veteran had good 
hygiene and grooming.  He appeared very tense.  He was not 
homicidal or suicidal.  He was oriented, and his memory was 
good.  There was no obsessive or ritualistic behavior.  He 
indicated that he kept his house clean.  His speech was goal 
oriented and logical with good tone and rhythm.  He reported 
panicky feelings in crowds, but denied panic attacks.  He 
denied depression.  There were no signs of impaired impulse 
control.  He was able to abstract and conceptualize well, and 
comprehension was normal.  Perception was a little paranoid, 
colored by suspiciousness of others and feelings of being in 
danger when away from home.  There were no signs or symptoms 
of psychosis.  Judgment and insight were good.  The diagnosis 
was PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  

A January 2004 VA treatment record indicates that the veteran 
continued to suffer from ongoing, severe, chronic PTSD 
symptoms, including labile mood swings, depression, anger, 
irritability, disillusionment, insomnia, periodic nightmares 
and flashbacks, and social withdrawal.  The veteran reported 
that he experienced exacerbation of his symptoms when he saw 
reports of soldiers being killed in the Middle East.  The 
veteran was well oriented and his thoughts were relevant.  
Memory was within normal limits.  There was no evidence of 
psychotic symptoms.  The diagnosis was severe, chronic PTSD, 
and the veteran's GAF score was 50.

In May 2005, the veteran reported that he continued to suffer 
from symptoms of PTSD.  The diagnosis was severe, chronic 
PTSD.  The veteran's GAF score was 60.

A September 2005 VA treatment record reflects the veteran's 
report of continued symptoms.  He indicated that he had been 
promoted in his job and was confined to an office, which was 
a change from his previous position which allowed him to 
drive to different sites.  He reported that his new division 
was larger and that he could not cope with the lack of 
structure.  He indicated that he requested to be returned to 
his position as a field superintendent, but his request was 
refused, so he quit.  On mental status examination, the 
veteran was oriented.  Thoughts and memory were within normal 
limits.  There was no evidence of psychotic symptoms.  The 
diagnosis was PTSD, severe, chronic and the GAF score was 35.

The veteran was afforded an additional VA examination in 
September 2006.  He reported aggression towards others and 
social isolation.  He indicated that he left his home only 
when necessary and that he did not deal well with crowds.  He 
stated that his isolation had cost him a marriage and family.  
He indicated that his son was the only thing that gave him 
any peace and happiness.  With respect to work history, he 
indicated that he had worked in about 12 jobs since the 
military.  He indicated that he had been in his current job 
since December 2005 and he liked it because he could work by 
himself.  He reported that he ordered his food on line, then 
picked it up at the store so he did not have to deal with 
lines at the store.  He indicated that he kept his house 
spotless.  He denied having hobbies or participating in 
community or church events.  He noted that he saw his son 
every other week for a week, and that they played and rode 
motor cycles.  He reported sleep disturbance.  On mental 
status examination, there was no impairment of thought 
process or communications.  There were no delusions or 
hallucinations, and the veteran was oriented.  The veteran 
had good hygiene, and he noted that he bathed three times per 
day to get the filth of the world off him.  He was angry and 
had underlying intense hostility.  The examiner noted that 
the veteran took limited responsibility for the consequences 
of his choices and behavior.  There was no inappropriate 
behavior during the interview.  He reported that once his son 
was grown and on his own, he did not care whether he lived or 
died.  The examiner noted that the veteran was able to 
maintain personal hygiene and other basic activities of daily 
living.  The examiner also noted that the veteran's 
perception was suspicious and that there was some near-
delusional thinking about feeling dirty.  However, there were 
no frank signs or symptoms of psychosis.  The examiner 
indicated that the veteran had symptoms of re-experiencing, 
avoidance and hyperarousal.  The diagnosis was PTSD.  The 
examiner assigned a GAF score of 40, noting that the veteran 
had no friends except one who made an effort to maintain the 
friendship, inability to keep a job, some short term memory 
problems due to impaired concentration, and anger that 
interfered with relationships and jobs.  She indicated that 
the veteran's psychosocial functioning was poor and that the 
veteran did not expect to have to control himself, so he 
became angry and blamed others for his anger.  She concluded 
that the veteran's prognosis was poor.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 30 percent disability rating when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speck, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

With respect to the period prior to September 27, 2005, the 
Board concludes that the currently assigned 30 percent 
evaluation is appropriate.  In this regard the Board observes 
that the veteran was reported to have a GAF score of 45 in 
October 2003.  However, the examiner at that time did not 
explain the basis for such a score.  Examination revealed 
that the veteran was employed and worked five or six days per 
week, despite the veteran's report that he could not keep a 
job.  Here was no impairment of thought process or 
communication, and there were no psychotic symptoms.  
Although the veteran appeared tense, he was neither homicidal 
nor suicidal.  He was oriented, with good memory.  Judgment 
and insight were good.  Moreover, subsequent treatment 
records indicate that in January 2004, although the veteran 
reported an exacerbation of symptoms, his GAF score was 50.  
In May 2005, the veteran's GAF score was 60.  

The Board finds that for the period prior to September 27, 
2005, the evidence as a whole demonstrates that the veteran's 
symptoms are adequately addressed by the 30 percent 
evaluation.  The evidence demonstrates that the criteria for 
a 50 percent evaluation are mot met for this period.  There 
is no indication of circumstantial, circumlocutory or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; impairment of memory; or impaired judgment 
or abstract thinking.

The Board has further concluded that as of September 27, 
2005, an evaluation of 70 percent is warranted for the 
veteran's PTSD.  The veteran reported on that date that a 
promotion at work had confined him to an office and that he 
was unable to cope with the changes.  The provider assigned a 
GAF score of 35, and indicated that the veteran's PTSD was 
chronic and severe.  On VA examination in September 2006, the 
veteran described isolative behaviors, and denied having any 
hobbies.  He endorsed sleep disturbance.  The veteran was 
angry and had underlying intense hostility.  He stated that 
once his son was grown, he did not care whether he lived or 
died.  The examiner noted that the veteran displayed 
suspiciousness and some near-delusional thinking.  In 
assigning a GAF score of 40, the examiner noted that the 
veteran had only one friend, and that he had an inability to 
keep a job.  She also indicated some short term memory 
problems due to impaired concentration.  She indicated that 
the veteran's psychosocial functioning was poor.  She also 
stated that his prognosis was poor.  Based on these findings, 
the Board concludes that for the period subsequent to 
September 27, 2005, the veteran's PTSD more nearly 
approximates the criteria for an evaluation of 70 percent.

However, the evidence does not show that there is total 
social and occupational impairment.  Accordingly, an 
evaluation in excess of 70 percent is not warranted.  The 
veteran's thought processes are not grossly impaired.  He 
does not engage in grossly inappropriate behavior and he 
remains oriented.  He has clearly retained the ability to 
perform the activities of daily living.  Although a VA 
examiner has noted near delusional thinking, there are no 
frank signs or symptoms of psychosis.  Furthermore, while the 
veteran was noted to have an inability to retain employment, 
at the time of the September 2006 examination, the veteran 
had remained employed since December 2005.  It was further 
noted that he liked his jobs.  Based on the foregoing, the 
Board concludes that the criteria for 100 percent disability 
evaluation for PTSD are not met.  


Effective Date for Grant of Service Connection for Left 
Shoulder Disability

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2005).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, the veteran has argued that the effective date 
for the grant of service connection for his left shoulder 
disability should be in May 2000.  Review of the record 
reveals that the RO received a statement from the veteran on 
May 19, 2000.  In that statement, the veteran indicated that 
his left shoulder had been dislocated during service, and had 
given him trouble since that time.  The record does not 
disclose whether the RO responded to the May 2000 statement.  
Nonetheless the Board concludes that the May 2000 statement 
constituted an informal claim, in that it indicated an intent 
to apply for benefits.  As such, the Board concludes that an 
effective date of May 19, 2000 is warranted for the grant of 
service connection for the veteran's left shoulder 
disability.  There is no evidence of any claim, either formal 
or informal, for service connection for left shoulder 
disability prior to that date.  


ORDER

For the period prior to September 27, 2005, an evaluation in 
excess of 30 percent for PTSD is denied.

For the period beginning September 27, 2005, an evaluation of 
70 percent for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an effective date of May 19, 2000 for the 
grant of service connection for recurrent left shoulder 
dislocation with loss of motion and muscle wasting of the 
deltoid is granted.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


